Citation Nr: 1758963	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  12-33 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to benefits under 38 U.S.C. § 1151 for additional disability due to right hip surgery performed at a VA medical facility in December 2006.


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1972 to April 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran was scheduled for a hearing before the undersigned Veterans Law Judge in July 2015.  The Veteran did not appear for that hearing, but his representative did appear and provided testimony on his behalf.

The Board remanded this matter in December 2015 to address issues raised at that time.


FINDING OF FACT

The probative evidence of record does not show that the Veteran's additional disabilities of sciatic nerve palsy and heterotopic ossification formation of the right hip joint are at least as likely as not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or the result of an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to benefits under 38 U.S.C. § 1151 for additional disability due to right hip surgery performed at a VA medical facility in December 2006, are not met.  38 U.S.C. §§ 1151, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.358, 3.361 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted in the Introduction, the Board remanded this case in December 2015.  The December 2015 Board remand directed the Agency of Original Jurisdiction (AOJ) to obtain and associate with the record any informed consent forms signed by the Veteran pertaining to the December 2006 surgery; obtain a VA opinion as to the Veteran's claim; and then readjudicate the claim and issue a supplemental statement of the case, if warranted.  

Pursuant to the December 2015 Board remand, the AOJ obtained a copy of the informed consent form the Veteran signed pertaining to the December 2006 surgery, obtained a VA opinion in January 2017 that was consistent with and responsive to the December 2015 Board remand directives, and readjudicated the matter in a February 2017 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the December 2015 Board remand.  See 38 U.S.C. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Legal Criteria

When a veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by VA, disability compensation shall be awarded in the same manner as if such disability or death was service connected.  38 U.S.C. § 1151 (2012); 38 C.F.R. § 3.361 (2017).  The law requires not only that the VA treatment in question resulted in additional disability but also that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the treatment, or that the proximate cause of the additional disability was an event not reasonably foreseeable.

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.

Analysis

The Veteran seeks entitlement to benefits under 38 U.S.C. § 1151 for nerve damage he experienced after a right hip hemiarthroplasty performed at a VA medical facility in December 2006.  See, e.g., VA Form 21-4138, Statement in Support of Claim, received in December 2009.  At the July 2015 Board hearing, the Veteran's representative asserted that the Veteran was not provided proper notice for the surgery and did not give his informed consent.

The Veteran's VA treatment records show that he was admitted on December 9, 2006, due to a right subcapital femoral neck fracture resulting from a fall.  Multiple options for treatment were presented to the Veteran, including hemiarthroplasty and total arthroplasty of the hip.  The Veteran decided to undergo a total right hip arthroplasty.  

On December 15, 2006, the scheduled total arthroplasty was begun; however, due to extensive bleeding, the procedure was converted to a hemiarthroplasty.  The record also includes a form entitled "Informed Consent for Surgery/Invasive Procedures: and/or Infusion of Blood or Blood Components", which the Veteran signed and dated on December 15, 2006, prior to the surgery.  The form describes the procedure to be formed and the benefits of that procedure.  It notes as risk for the procedure paralysis, partial paralysis, loss or loss of function of any limb or organ, worsening medical problems, and nerve damage.

In visits following the December 2006 right hip surgery, the Veteran reported pain and numbness in the right leg and foot.  Diagnostic imaging showed postoperative heterotropic calcification in the right hip.  A treatment note dated in June 2008 refers to a February 2008 statement from a Dr. Bradbury, who opined that the Veteran had "[p]ersistent trochanter pain and dysethetic leg pain [status-post] right hemiarthroplasty.  I think a significant portion of his symptoms are related to his sciatic nerve as well as heterotropic bone about the right hip.  Unfortunately, there is no evidence of reinnervation."  Thus, the record shows that the December 2006 surgery resulted in additional disabilities of heterotropic calcification of the right hip and a sciatic nerve condition.  Therefore, the question remaining for consideration is whether those additional disabilities are due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or were the result of an event not reasonably foreseeable.

The Board acknowledges the Veteran's contentions that his disabilities are due to negligence or lack of proper skill on the part of VA.  The question on appeal involves complex medical issues, including the appropriate level of care and treatment for a subcapital femoral neck fracture.  The Veteran, as a lay person, is competent to report past and current symptoms that are readily observable through the senses, such as pain and numbness.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, he has not been shown to possess the medical expertise or knowledge required to address the complex medical issues central to the present case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, his statements do not constitute competent, probative evidence that his additional disabilities are due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or were the result of an event not reasonably foreseeable.  To determine whether the Veteran is entitled to benefits under 38 U.S.C. § 1151, the Board instead turns to the competent evidence of record.

The January 2017 VA examiner reviewed the record, and determined that, due to the December 2006 surgery, the Veteran has sciatic nerve palsy resulting in right foot drop and weakness.  However, he opined that it is less likely than not that the disability was caused by carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA.  He explained that sciatic neuropathy is a rare, but typical complication of hip arthroplasty.  In the literature, its frequency of occurrence ranges from 0.17 percent to 7.6 percent.  As for the Veteran's heterotopic ossification of the right hip joint, the examiner explained that such a formation "is inevitable and not preventable" in procedures such as the December 2006 surgery.

The January 2017 VA examiner reviewed the record and provided in his report a summary of the Veteran's relevant health history that was consistent with the record.  He explained that sciatic neuropathy, such as the Veteran's sciatic nerve palsy, is a rare but typical complication of procedures such as the December 2006 surgery.  He also explained that the Veteran's heterotopic ossification formation is "inevitable and not preventable."  The December 2006 informed consent form shows that the Veteran was informed prior to the surgery that complications could include paralysis, partial paralysis, loss or loss of function of any limb or organ, worsening medical problems, and nerve damage, and that he nevertheless agreed to the procedure.  His additional disabilities of sciatic nerve palsy and ossification of the right hip therefore were known risks for the procedure.

The Board accepts the January 2017 VA examiner's opinion as probative evidence of high probative that the Veteran's additional disabilities are not indicative of lack of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA.  Rather, sciatic nerve palsy is a rare, but typical complication of hip arthroplasty, and joint ossification is an inevitable and not preventable complication of hip arthroplasty.  Furthermore, the Board finds that the record, to include the December 2006 informed consent form, shows that loss of function of a limb, worsening medical problems, and nerve damage are known complications of hip arthroplasty and that the Veteran was fully informed of those risks prior to undergoing the December 2006 surgery.  Accordingly, his later sciatic nerve palsy and right hip joint ossification were not reasonably unforeseeable consequences of the hip arthroplasty.  In short, the probative evidence of record does not show that the Veteran's additional disabilities of sciatic nerve palsy an heterotopic ossification formation of the hip joint are at least as likely as not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or the result of an event not reasonably foreseeable.  Therefore, the record does not show that the Veteran is entitled to benefits under 38 U.S.C. § 1151 for his additional disabilities due to the right hip surgery performed in December 2006.  See 38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326 (2017); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to notify was satisfied by a letter dated in May 2008.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also satisfied its duty to assist the Veteran.  The Veteran's VA treatment records have been associated with the record, as have lay statements from the Veteran.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  VA obtained a medical opinion in January 2017 in relation to the Veteran's claim.  See 38 C.F.R. § 3.159(c)(4).  The VA physician who provided the opinion reviewed the record and gave rationale for all conclusions reached that that provides insight into the medical aspects of the Veteran's condition and the care he received at the VA medical facility.  The opinion provides the medical information necessary to render a decision as to the matter on appeal.  Therefore, the Board finds the opinion to be adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

There is no indication in the record that any additional evidence, relevant to the matter adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

ORDER

Entitlement to benefits under 38 U.S.C. § 1151 for additional disability due to right hip surgery performed at a VA medical facility in December 2006 is denied.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


